EXHIBIT 10.1 AGREEMENT TO PURCHASE AND SELL REAL ESTATE BE IT KNOWN that on the days and dates below written personally came and appeared: Mikie M. Groscurth , whose mailing address is 136 Dogwood Street, Sugar Land, TX, 77478-3810; and Carol D. Sewell , whose mailing address is 2116 Canyon Valley Trail, Plano, TX 75023; (hereinafter sometimes referred to collectively as “SELLERS”) AND CKX Lands, Inc. , whose mailing address is 1508 Hodges Street, Lake Charles, LA 70601, (hereinafter referred to as (“
